Title: From Thomas Jefferson to Abigail Adams, 11 October 1785
From: Jefferson, Thomas
To: Adams, Abigail



Dear Madam
Paris Oct. 11. 1785.

Your favor of the 7th. was put into my hands the last night and as I received at the same time dispatches from Mr. Adams which occasion a great deal to be done for Congress to be sent by the Mr. Fitzhughs who set out tomorrow morning for Philadelphia as Mr. Preston the bearer of this does for London, I have only time to thank you for your kind attention to my commission and your offer of new service. Your information as to the shirt linen draws a new scene of trouble on you. You had better have held your tongue about it: but as it is, you must submit to what cannot now be prevented and take better care hereafter. You will think it some apology for my asking you to order me a dozen shirts of the quality of the one sent, when I assure you they made me pay for it here 10 livres and a half the aune, which is at the rate of 6/6 sterl. the yard. I will pray you to chuse me linen as nearly as possible of the same quality because it will enable me to judge of the comparative prices of the two countries. There will probably be Americans coming over from London here in the course of the winter who will be so kind as to bring the shirts to me, which being ready made will escape the custom houses. I will not add to your trouble that of a long apology. You shall find it in the readiness and zeal with which I shall always serve you. But I find that with your friends you are a very bad accountant, for after purchasing the table linen, and mentioning the insurance money on Houdon’s life, you talk of what will still remain due to me. The truth is that without this new commission I should have been enormously in your debt. My present hurry does not permit me to state the particulars, but I will prove it to you by the first opportunity. And as to the balance which will be due from me to Mr. Adams should he have no occasion of laying it out here immediately I will transmit it by some safe hand. I have not yet seen the table linen you were so kind as to buy for me, but I am sure it is good. The merchant here promises to shew me some of a new supply he has, which will enable me to judge somewhat of the two manufactures and prices. The difference must be considerable tho’ to induce me to trouble you. Be so good as to present my respects to Miss Adams and to accept assurances of the esteem and respect with which I have the honour to be Dear Madam Your most obedient & most humble servt.,

Th: Jefferson

 